Exhibit 10(b)
EXECUTION COPY


AMENDMENT NO. 7
TO THE CREDIT AND SECURITY AGREEMENT
 
This AMENDMENT NO. 7 TO THE CREDIT AND SECURITY AGREEMENT (this “Amendment”),
dated as of September 24, 2012, is by and among PPL RECEIVABLES CORPORATION, as
Borrower (the “Borrower”), PPL ELECTRIC UTILITIES CORPORATION, as Servicer (the
“Servicer”), VICTORY RECEIVABLES CORPORATION (“Victory”), as a Lender, and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Liquidity Bank (in such
capacity, the “Liquidity Bank”) and as Agent (in such capacity, the
“Agent”).  Capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Agreement (as defined below),
including terms and definitions incorporated by reference therein.
 
WHEREAS, the parties hereto have entered into that certain Credit and Security
Agreement, dated as of August 5, 2008 (as amended, supplemented and otherwise
modified from time to time and as may be further amended, supplemented and
otherwise modified from time to time, the “Agreement”);
 
WHEREAS, in connection with this Amendment, the parties hereto are entering into
a fourth amended and restated Fee Letter, dated as of the date hereof (the “A&R
Fee Letter”); and
 
WHEREAS, the parties hereto desire to amend the Agreement as herein set forth;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1. Amendments to the Agreement.  The Agreement is hereby amended as
follows:
 
(a) Section 10.2 of the Agreement is amended and restated as follows:
 
Section 10.2    If after the date hereof, any Regulatory Change:  (a) subjects
Victory or any Funding Source to any charge or withholding on or with respect to
any Funding Agreement or Victory’s or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to Victory or any Funding Source of any amounts
payable under any Funding Agreement (except for changes in the rate of tax on
the overall net income of Victory or a Funding Source or taxes excluded by
Section 10.1) or (b) imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of Victory or a Funding Source, or
credit extended by Victory or a Funding Source pursuant to a Funding Agreement
or (c) imposes any other condition, in any case, the result of which is to (i)
increase the cost to Victory or a Funding Source of performing its obligations
under a Funding Agreement, (ii) reduce the rate of return on Victory’s or a
Funding Source’s capital as a consequence of its obligations under a Funding
Agreement, (iii) reduce the amount of any sum received or receivable by Victory
or a Funding Source under a Funding Agreement, or (iv) require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent, Borrower shall pay to the Agent,
for the benefit of Victory or the relevant Funding Source, as the case may be,
such amounts charged to Victory or such Funding Source or such amounts to
otherwise compensate Victory or such Funding Source for such increased cost,
reduction or payment, as the case may be.
 
(b) The definition of “Governmental Authority” set forth in Exhibit I of the
Agreement is amended and restated as follows:
 
Governmental Authority means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
(c) The definition of “Facility Termination Date” set forth in Exhibit I of the
Agreement is amended by replacing the date “September 24, 2012” where it appears
in clause (iii) thereof with the date “September 23, 2013”.
 
(d) The definition of “Defaulted Receivable” set forth in Exhibit I of the
Agreement is amended by replacing the number “91” where it appears therein with
the number “120”.
 
(e) The definition of  “Regulatory Change” set forth in Exhibit I of the
Agreement is amended and restated as follows:
 
Regulatory Change means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
 
SECTION 2. Representations and Warranties of the Originator.  Each of the
Borrower and the Servicer, as to itself, hereby represents and warrants to
Victory, the Liquidity Bank and the Agent as follows:
 
2.1 The representations and warranties of such Person contained in Article V of
the Agreement (as amended hereby) are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date).
 
2.2 This Amendment and the Agreement (as amended hereby) constitute the legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
SECTION 3. Conditions to Effectiveness.  This Amendment shall become effective
as of the date hereof upon receipt by the Agent of the following:
 
3.1 counterparts of this Amendment executed by each of the parties hereto;
 
3.2 counterparts of the A&R Fee Letter executed by each of the parties thereto;
and
 
3.3 payment in full of the renewal fee payable pursuant to the A&R Fee Letter in
accordance with the terms thereof.
 
SECTION 4. Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “this Agreement”, “hereof”, “herein”, or words of similar effect,
in each case referring to the Agreement, shall be deemed to be references to the
Agreement as amended hereby.  This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of the Agreement other than
as specifically set forth herein.
 
SECTION 5. Counterparts; Delivery.  This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 6. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
SECTION 7. Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.
 
[Signature pages follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

   
PPL RECEIVABLES CORPORATION,
   
as Borrower
               
By:
     
Name:
   
Title:






   
PPL ELECTRIC UTILITIES CORPORATION,
   
as Servicer
               
By:
     
Name:
   
Title:

 
 
 
 
 
 
 


Amendment No.7 to the Credit
and Security Agreement
 
 

--------------------------------------------------------------------------------

 




   
VICTORY RECEIVABLES CORPORATION,
   
as Lender
               
By:
     
Name:
   
Title:

 
 
 
 
 
 
 


Amendment No.7 to the Credit
and Security Agreement
 
 

--------------------------------------------------------------------------------

 




   
THE BANK OF TOKYO-MITSUBISHI UFJ.
   
LTD., NEW YORK BRANCH, as a Liquidity Bank
               
By:
     
Name:
   
Title:






   
THE BANK OF TOKYO-MITSUBISHI UFJ.
   
LTD., NEW YORK BRANCH, as Agent
               
By:
     
Name:
   
Title:

 
 
 
 
 
 
 
 
Amendment No.7 to the Credit
and Security Agreement